Citation Nr: 1046261	
Decision Date: 12/10/10    Archive Date: 12/20/10

DOCKET NO.  08-27 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent 
for chronic interstitial cystitis. 

2.  Entitlement to service connection for a thoracolumbar spine 
disability.

3.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1989 to September 
2006.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The Veteran's appeal of the March 2007 rating decision 
initially included the issue of entitlement to service connection 
for right and left carpal tunnel syndrome.  However, as the RO 
subsequently granted these claims in July 2008, these issues are 
no longer on appeal.  In April 2010, the Veteran testified before 
the undersigned Veterans Law Judge at a Board hearing conducted 
at the RO.  A transcript of that hearing is of record.  At the 
hearing the Veteran submitted additional evidence in support of 
her appeal and waived jurisdictional review of the evidence by 
the RO in the first instance.  See 38 C.F.R. § 20.1304(c).

As the Veteran is challenging the initial rating assigned for her 
chronic interstitial cystitis and the record raises assertions 
that she is unemployable because of her "medical conditions", 
the determination as to whether she is entitled to TDIU, 
including the effective date for that award, is part and parcel 
of the determination of the initial rating claim.  See Rice v. 
Shinseki, 22 Vet. App. 447, 453 (2009).  While the Board has 
jurisdiction over this matter, the claim for TDIU is remanded to 
the RO for further development, as discussed more fully below.

The issues of entitlement to service connection for a 
thoracolumbar spine disability and TDIU are being remanded and 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if additional 
action is required on her part.


FINDING OF FACT

The Veteran's chronic interstitial cystitis requires the wearing 
of absorbent materials which must be changed more than 4 times a 
day.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria 
for an initial 60 percent rating for interstitial cystitis have 
been met since the effective date of the grant of service 
connection, on October 1, 2006.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.3, 4.115a, 4.115b, Diagnostic Code 
7512 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) was signed into law.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To 
implement the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  
The VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for benefits, 
an enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as well 
as the duty to notify the claimant what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to its 
duty to assist a claimant in obtaining evidence. 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' (Court's) 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, 
in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits.  As the claim for a higher 
initial rating for chronic interstitial cystitis is a downstream 
issue from that of service connection (for which a September 2006 
VCAA letter was duly sent), another VCAA notice is not required.  
VAOPGCPREC 8- 2003.  

VA has fulfilled its duty to notify the appellant with respect to 
the claim for a higher initial rating for chronic interstitial 
cystitis.  In the September 2006 letter and in a September 2008 
letter, the RO informed the appellant of the evidence needed to 
substantiate her claim, and which party was responsible for 
obtaining the evidence. See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 
30, 2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the appellant to provide any evidence in 
the appellant's possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  Thus, the Board finds that the notice required by 
the VCAA and implementing regulations was furnished to the 
claimant and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the Court 
issued a decision in the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  In this case, the Board finds that the appellant is not 
prejudiced by a decision at this time regarding the initial 
rating claim since she was notified of the disability rating and 
effective date elements in various letters including in September 
2006.

The Board also finds that all necessary assistance has been 
provided to the appellant including requesting pertinent private 
and VA medical records.  In addition, the appellant was afforded 
a VA examination in October 2006.  The Board finds that the 
examination findings were based on a thorough examination of the 
Veteran as well as a review of her medical history and 
complaints.  Although the examination report does not provide 
sufficient specificity with respect to the Veteran's documented 
urinary frequency by itself, the Board finds that this report 
together with private and VA outpatient medical records on file 
present sufficient evidence to support the favorable decision 
below.  Therefore, the Board finds that this VA examination 
report is adequate for rating purposes and a new examination is 
not required.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(affirming that a medical opinion is adequate if it provides 
sufficient detail so that the Board can perform a fully informed 
evaluation of the claim).  Also, the appellant was provided with 
the opportunity to testify at a Board hearing which she attended 
at the RO in April 2010.

Under these circumstances, the Board finds that VA has fulfilled 
its duty to notify and assist the appellant in the claim 
currently under consideration and that adjudication of this claim 
at this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no risk 
of prejudice to the appellant. See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  The appeal is now ready to be 
considered on the merits with respect to the claim of entitlement 
to a higher than 20 percent initial rating for chronic 
interstitial cystitis.

II.  Facts

Service treatment records show that the Veteran underwent a 
myomectomy in service, in January 2002, and reported that she 
began experiencing significant chronic pelvic pain approximately 
four months later that required multiple medications.  A 
cystoscopy with hydrodistension was performed in April 2006.  In 
May 2006, the Veteran was given a permanent disability retirement 
from the Physical Evaluation Board (PEB) due to interstitial 
cystitis.  The PEB found that this condition required the Veteran 
to urinate hourly to avoid pain.  A June 2006 Medical Evaluation 
Board Narrative Summary Addendum by the chief of Urology of the 
United States Air Force notes that the Veteran had severe 
symptoms from her cystitis and although it did not result in 
urinary leakage, it necessitated frequency voiding which varied 
day to day.  Her main symptoms were noted to consist of intense 
pain, small capacity bladder and frequent urination.

In March 2006, the Veteran filed a claim of entitlement to 
service connection for chronic interstitial cystitis.  

During a VA gynecological examination in October 2006, the 
Veteran reported experiencing severe pelvic pain approximately 
four months after undergoing a myomectomy.  She said she was 
diagnosed as having interstitial cystitis in 2005 and had been 
taking Elmiron ever since without much relief.  She explained 
that she experiences "quiet spells" for a time and then 
experiences an episode with severe pelvic pain.  Her noted 
symptoms included urgency, frequency and dysuria.  She reported 
that she had to go to the emergency room several times where she 
received "IM" injections for the pain.  She asserted that 
exercise and housework were difficult because her condition 
becomes irritated when she is very active.  She also reported 
that she underwent a procedure in April 2006 to distend the 
bladder and instill some kind of material to help the lining, but 
the procedure did not work.  On examination the Veteran's abdomen 
was soft and nontender without masses and there was a very well 
healed Pfannenstiel incision that was 13.5 centimeters.  Also 
noted was a little section approximately 4 centimeters that had a 
very slight keloid formation of 4 millimeters.  There was no 
fixed tissue around the incision and it did not seem to be tender 
to palpation.  The external genitals were normal and the cervix 
was without lesion.  The uterus was small and mobile.  The 
Veteran was noted to experience moderate pain with bimanual exam 
which was probably from her bladder.  The adnexa were without 
masses and were nontender.  The Veteran was diagnosed as having 
history of uterine fibroids with myomectomy, chronic interstitial 
cystitis, endometriosis and primary infertility.  

A November 2006 private medical record from American Family and 
Geriatric Care notes that the Veteran was being established as a 
new patient.  She reported chronic pain secondary to interstitial 
cystitis which began after a myomectomy in 2000.  

A primary care physician outpatient record in January 2007 notes 
that the Veteran's interstitial cystitis was painful.  It also 
notes that she had urinary frequency 7 to 10 times and nocturia 
times 3.  It further notes that the Veteran continued to 
experience a sense of urgency after going to the bathroom.  

At a VA urology consult in April 2007, the Veteran reported 
bladder pain.  She said that it "hurts all the time", that 
nothing alleviates the pain, and that she takes pain medication.  

The Veteran was seen on an outpatient basis at a VA outpatient 
clinic in June 2007 and July 2007 for interstitial cystitis and 
complaints of chronic pelvic pain.  The June 2007 record shows 
that the Veteran still had painful urination and lower suprapubic 
pain with complaints of frequency, especially at night, averaging 
8-10 times a night.  On examination the abdomen was soft and 
slightly tender.  The suprapubic area showed healed surgical 
scars.     

A cystoscopy was performed by VA in October 2007 revealing no 
obvious abnormality involving the bladder, but there were 
findings suggestive of a fibroid uterus.  

VA outpatient records in October 2007 show that the Veteran was 
status post cysto dialation and was complaining of severe bladder 
spasms.  She reported that she had to go to a doctor to get pain 
medication.

A VA outpatient record in November 2007 from surgery urology 
notes that the cysto performed with dilatation in October 2007 
revealed that the Veteran had a 400 milimeter capacity even under 
sedation.  The record relays the Veteran's report that she still 
had pressure and burning, but was pleased with the oxybutynin 
because she was able to hold the urine better.  It also notes 
that the Veteran still had to wear a panty liner "1/day".

In her Notice of Disagreement in January 2008, the Veteran said 
that she did not believe that a VA outpatient record in January 
2007 noting that she had frequency 7-10 times and nocturia 3 
times was representative of her urinary frequency.  She went on 
to report that she did not recall being asked how often she 
urinated and that she used female pads which she changed on 
average six times or more.  She said she had been using these 
pads "well over a year".  

Records received from the Social Security Administration show 
that the Veteran was denied disability benefits in May 2008 for 
claimed disabilities that included interstitial cystitis.  

On file are private medical records in October 2008 and February 
2009 from Dr. L. Murray of Roser Park Medical Center, P.A., 
showing complaints of bladder pain and of nocturia (passing of 
water) 10 times a night.  

VA outpatient records in 2009 show that the Veteran was being 
referred to an 18 day inpatient pain program in January 2009 due 
to abdominal pain.  Records in January 2009 also reflect the 
Veteran's complaints of pelvic pain.  

A May 2009 private record shows that the Veteran had presented 
per Dr. Murray for a Torodol injection.  

Private records from Dr. Murray in May 2009 and June 2009 note 
that the Veteran's prescribed Morphine Sulfate (MS04), 30 
milligrams, was working well for her interstitial cystitis pain.

A December 2009 private office note from Dr. Murray reflects the 
Veteran's complaints of increased pain secondary to interstitial 
cystitis and shows that she needed Toradol more frequently.  She 
was noted as having to urinate approximately 10 to 12 times a day 
and 7 to 8 times a night.  A February 2010 office note from Dr. 
Murray also shows that the Veteran had presented with complaints 
of increased bladder pain and a request for a Toradol injection.  
It was noted that she had to wear female protection for urine 
leakage and had to change pads approximately 7 to 8 times a day.  

At a Board hearing in April 2010, the Veteran testified that she 
had had some difficulty in establishing with VA the accuracy of 
documentation regarding the frequency of urination and wearing of 
absorbent materials.  She reported that she conducted her own 24-
hour survey (in April 2010) which revealed that she had to change 
pads eight times in that period and that she voided 56 times 
during the day.  She added that she got up to void 26 times at 
night.  She denied that she required catherization to assist with 
voiding.  With respect to the medical record in December 2009 
noting that the Veteran's urinary frequency at night was 7 to 8 
times, the Veteran said that the frequency had greatly increased 
since that time and she believed she had been in a sort of 
remission in December 2009.  She also said that she continued to 
change pads 7 to 8 times a day.

III.  Analysis

Disability evaluations are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition. Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  The Board will consider whether 
separate ratings may be assigned for separate periods of time 
based on facts found, a practice known as "staged ratings," 
whether it is an initial rating case as is this case or not.  
Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Veteran's urinary disorder is rated 20 percent disabling 
under Diagnostic Code 7512, for chronic cystitis, including 
interstitial and all etiologies, infectious and non-infectious.  
38 C.F.R. § 7.115b.  The regulation directs that disabilities 
rated under this code should be rated as voiding dysfunctions.  
Voiding dysfunctions should be rated as urine leakage, urinary 
frequency, or obstructed voiding.  38 C.F.R. § 7.115a.

Urine leakage requiring the wearing of absorbent materials which 
must be changed less than two times per day warrants a 20 percent 
disability rating, urine leakage requiring the wearing of 
absorbent materials which must be changed two to four times a day 
warrants a 40 percent disability rating and urine leakage 
requiring the wearing of absorbent materials which must be 
changed more than four times a day warrants a 60 percent 
disability rating. 

Urinary frequency resulting in daytime voiding interval between 
one and two hours, or; awakening to void three to four times per 
night warrants a 20 percent rating, and urinary frequency 
resulting in daytime voiding interval less than one hour, or; 
awakening to void five or more times per night warrants a 40 
percent rating. 

Obstructed voiding resulting in urinary retention requiring 
intermittent or continuous catheterization, 30 percent rating.  
See 38 C.F.R. § 4.115a

With respect to the criteria for urinary frequency, the October 
2006 VA examination report notes that the Veteran had urinary 
frequency, as well as urgency and dysuria, but does not further 
expand on the intervals of urinary frequency.  However, 
subsequent VA and private treatment records on file support the 
criteria for a 40 percent rating under 38 C.F.R. § 4.115a for 
urinary frequency.  In this regard, a VA outpatient record in 
June 2007 states that the Veteran had nocturia 8-10 times.  In 
addition, private medical records from Dr. Murray in October 2008 
and February 2009 state that the Veteran passed water at night 10 
times, and in December 2009 the Veteran was noted as having 
urinary frequency at night 7 to 8 times.  Moreover, the Veteran 
testified in April 2010 that she conducted her own 24 voiding log 
earlier that month which revealed that she voided 26 times.  
While there is a January 2007 VA outpatient record noting that 
the Veteran had nocturia times three, the Veteran questioned the 
accuracy of this report in her January 2008 Notice of 
Disagreement and stated that she did not feel that this was 
representative of her urinary frequency.  The Board has no reason 
to doubt the credibility of the Veteran's statements in regard to 
the frequency of voiding.  In light of this and the majority of 
the medical evidence showing that the Veteran awakens to void 
five or more times per night, the Board finds that she meets the 
criteria for a 40 percent rating for under 38 C.F.R. § 4.115a for 
voiding frequency from the effective date of the grant of service 
connection, on October 1, 2006.  

Notwithstanding the finding above that the Veteran meets the 
criteria for a 40 percent rating under 38 C.F.R. § 4.115a for 
voiding frequency, the Board has also considered her entitlement 
to an even higher rating, to 60 percent, under the alternative 
criteria pertaining to urine leakage.  As noted above, a 60 
percent rating is warranted if the evidence shows the use of an 
appliance or the wearing of absorbent materials which must be 
changed more than 4 times a day.  38 C.F.R. § 4.115a.  At the 
outset, the Veteran does not contend nor is there evidence to 
show that she uses an appliance.  Furthermore, the date of onset 
of urine leakage symptoms is unclear from the record.  In this 
regard, the Veteran's service treatment records indicate that the 
Veteran did not have urine leakage (see Medical Evaluation Board 
Narrative Summary Addendum by the chief of Urology of the United 
States Air Force), and the October 2006 VA examination report 
does not include urine leakage as a symptom of the Veteran's 
interstitial cystitis.  The first indication that the Veteran was 
experiencing urine leakage is a January 2008 VA outpatient record 
from surgery urology noting that the Veteran had been able to 
hold urine better due to oxybutynin, but still had to wear a 
pantyliner "1/day".  In discussing this aspect of her 
disability in the January 2008 Notice of Disagreement, the 
Veteran said that she had been wearing female pads for well over 
a year and changed them on average six times or more.  Thus, 
while there is some discrepancy between the January 2008 VA 
outpatient record noting that the Veteran wore one pantyliner a 
day and the January 2008 Notice of Disagreement wherein she 
asserted changing pads on average six times a day, consideration 
should also be given to the Veteran's hearing testimony regarding 
her difficulty in attempting to establish accurate documentation 
regarding her symptoms, to specifically include the use of 
absorbent pads.  She explained at the hearing that she changed 
pads throughout the day, approximately every three hours at 
least, to avoid the smell of urine.  Keeping this in mind 
together with Dr. Murray's February 2010 medical record noting 
that the Veteran changed pads approximately 7 to 8 times a day, 
the Board finds that the preponderance of evidence more closely 
approximates the criteria for a 60 percent rating for urine 
leakage.  

As noted above, there is some uncertainty in the record regarding 
the onset of urinary leakage symptoms requiring the use of pads.  
With that said, the record is clear in showing that the Veteran 
has experienced severe pain associated with her urinary symptoms 
since service and has been on pain medication since service.  
Thus, after considering the unwavering pain that the Veteran 
experiences in regard to her urinary symptoms and by resolving 
reasonable doubt in her favor, the Board finds that the criteria 
for a 60 percent rating have been met since the effective date of 
the grant of service connection, on October 1, 2006.  38 C.F.R. 
§4.115b, Diagnostic Code 7512.

An evaluation in excess of 60 percent is not warranted at any 
stage of the rating period, i.e., from October 1, 2006.  The 
rating schedule provides for an evaluation in excess of 60 
percent only for renal dysfunction, postoperative suprapubic 
cystotomy, multiple urethroperineal fistulae, malignant neoplasms 
of the genitourinary system, or following a kidney transplant.  
38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Codes 7516, 7519, 7528, 
7531.  None of the foregoing conditions are ones from which the 
Veteran suffers, and an evaluation in excess of 60 percent for 
the service-connected chronic interstitial cystitis cannot be 
granted.  38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7512.

With respect to extraschedular consideration, the threshold 
factor is a finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are inadequate.  
Therefore, initially, there must be a comparison between the 
level of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in the 
rating schedule for that disability.  Under the approach 
prescribed by VA, if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required. In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").

When the rating schedule is inadequate to evaluate a claimant's 
disability picture and that picture has related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for completion of the third step--a determination 
of whether, to accord justice, the claimant's disability picture 
requires the assignment of an extraschedular rating.  Thun v. 
Peake, 22 Vet. App. 111 (2008).

In the present case, the Veteran has reported difficulty being 
active due to her chronic interstitial cystitis.  In terms of her 
occupation, she is not shown to have worked since she was 
permanently medically retired from service in September 2006.  In 
addition, the record shows that she was denied disability 
benefits from the Social Security Administration in May 2008.  As 
the Veteran is not currently employed, there can be no functional 
effects of her interstitial chronic cystitis on her occupational 
functioning.  The Board does acknowledge that the service-
connected chronic interstitial cystitis affects the Veteran 
functionally, but finds that this disability picture is 
contemplated by the rating schedule.  In addition, as noted 
above, the record contains no objective evidence that the 
Veteran's service-connected chronic interstitial cystitis results 
in marked interference with earning capacity or employment beyond 
that interference contemplated by the assigned evaluation and the 
objective evidence does not reflect frequent periods of 
hospitalization due to this disability.  Accordingly, the Board 
finds that 38 C.F.R. § 3.321 is inapplicable.  See Thun v. Peake, 
22 Vet. App. 111, 115 (2008).


ORDER

Entitlement to an increased initial evaluation of 60 percent for 
chronic interstitial cystitis from October 1, 2006, is granted, 
subject to the criteria applicable to the payment of monetary 
benefits.  


REMAND

Thoracolumbar Spine Disability

The Veteran asserts that she has a thoracolumbar spine disability 
related to service.  Her service treatment records show 
complaints of recurring low back pain radiating into the left 
buttock diagnosed as mechanical low back pain and lumbago and 
treated with physical therapy in 2005.  The Veteran testified in 
April 2010 as to having on and off again back pain ever since.  

At a VA examination in October 2006, the Veteran was assessed as 
having chronic recurrent cervical and thoracolumbar pain with 
clinical findings of degenerative joint disease.  X-rays revealed 
a negative lumbar spine.  However, no opinion was given as to the 
etiology of this assessment.  Accordingly, the report must be 
considered inadequate for rating purposes.  

It follows that in light of evidence showing inservice treatment 
for back pain, a current back diagnosis, and the Veteran's report 
of off and on again back problems since service, a medical nexus 
opinion is necessary in order to properly resolve this issue.  
See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).



TDIU

In Rice v. Shinseki, the Court held that a TDIU claim is part of 
an increased rating claim when such claim is raised by the 
record.  See Rice, supra.  In this case, the evidence of record, 
including records from the Social Security Administration, show 
the Veteran's belief that she is no longer able to maintain 
employment due, in part, to her service-connected chronic 
interstitial cystitis.  Therefore, the issue of TDIU is raised by 
the record and it is properly before the Board.  A review of the 
record shows that further development is needed to properly 
adjudicate the TDIU claim.

The law provides that TDIU may be granted upon a showing that a 
veteran is unable to secure or follow a substantially gainful 
occupation due solely to impairment resulting from his or her 
service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  Consideration may 
be given to a veteran's level of education, special training, and 
previous work experience in arriving at a conclusion, but not to 
his or her age or the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).

The record indicates that the Veteran is currently unemployed.  
While the Veteran has been afforded VA examinations in October 
2006, the issue of entitlement to TDIU has not been previously 
adjudicated by the RO and an opinion as to her current 
unemployability and the effect of her service-connected 
disabilities on her employability has not been rendered.  While 
there is a medical note on file dated in May 2009 from Dr. L. 
Murray stating that the Veteran was unable to work due to her 
"medical condition", the nature of the "medical condition" is 
not noted nor is the time frame regarding her inability to work.  
Accordingly, the Board finds that the Veteran should be afforded 
an appropriate VA examination to determine whether she is unable 
to secure or maintain substantially gainful employment as a 
result of her service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Copies of updated treatment records 
should be obtained and added to the claims 
file.

2.  Following completion of the above, the 
Veteran should be scheduled for an 
appropriate VA examination for the purpose of 
obtaining a nexus opinion regarding a present 
thoracolumbar spine disability, with noted 
claims file review including service 
treatment records.  The examiner should 
clarify the Veteran's present thoracolumbar 
spine disability, diagnosed in October 2006 
as thoracolumbar pain with clinical findings 
of degenerative joint disease, and provide a 
medical opinion regarding whether it is at 
least as likely as not (a 50 percent degree 
of probability or higher) that the Veteran 
has a thoracolumbar spine disability related 
to military service.  A rationale must be 
expressed for the opinion.

3. The Veteran should be scheduled for an 
appropriate VA examination to determine the 
effect of her service-connected disabilities 
on her employability.  The examiner should 
offer an opinion as to whether it is at least 
as likely as not that the Veteran is unable 
to secure or maintain substantially gainful 
employment solely as a result of her service-
connected disabilities to the exclusion of 
any nonservice-connected disabilities.

It would be helpful if the examiner would use 
the following language, as may be 
appropriate: "more likely than not" (meaning 
likelihood greater than 50%), "at least as 
likely as not" (meaning likelihood of at 
least 50%), or "less likely than not" or 
"unlikely" (meaning that there is a less than 
50% likelihood).

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  A complete rationale should be 
provided for any opinion offered.

4.  After completing the above action and any 
other development as may be indicated by any 
response received as a consequence of the 
actions taken in the paragraphs above, the 
claims of entitlement to service connection 
for a thoracolumbar spine disability and a 
TDIU should be adjudicated.  If the benefits 
being sought are denied, a supplemental 
statement of the case should be provided to 
the Veteran and her representative.  After 
they have had an adequate opportunity to 
respond, this case should be returned to the 
Board for further appellate review.

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


